 
 
II 
110th CONGRESS 1st Session 
S. 1422 
IN THE SENATE OF THE UNITED STATES 
 
May 17, 2007 
Mr. Lugar introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To direct the Secretary of Agriculture to establish a program to provide to agricultural operators and producers a reserve to assist in the stabilization of farm income during low-revenue years, to assist operators and producers to invest in value-added farms, to promote higher levels of environmental stewardship, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Farm Risk Management Act for the 21st Century. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition of Secretary. 
TITLE I—Risk management accounts 
Sec. 1001. Definitions. 
Sec. 1002. Risk management account contracts. 
Sec. 1003. Treatment of risk management account accounts on transfer. 
Sec. 1004. Tax treatment of risk management account accounts. 
Sec. 1005. Administration. 
Sec. 1006. Commodity programs. 
TITLE II—Conservation 
Subtitle A—Wetlands reserve program 
Sec. 2001. Wetlands reserve program. 
Subtitle B—Environmental quality incentives 
Sec. 2101. Environmental quality incentives program. 
Subtitle C—Grassland reserve 
Sec. 2201. Grassland reserve program. 
Subtitle D—Funding and administration 
Sec. 2301. Funding and administration. 
TITLE III—McGovern-Dole International Food for Education and Child Nutrition Program 
Sec. 3001. McGovern-Dole International Food for Education and Child Nutrition Program. 
TITLE IV—Nutrition programs 
Subtitle A—Food Stamp Program 
Sec. 4001. Exclusion of combat-related military pay from countable income. 
Sec. 4002. Strengthening the food purchasing power of low-income Americans. 
Sec. 4003. Supporting working families with child care expenses. 
Sec. 4004. Exclusion of retirement accounts from countable financial resources. 
Sec. 4005. Supporting State efforts during natural disasters. 
Sec. 4006. Simplified reporting. 
Sec. 4007. Minimum benefit. 
Sec. 4008. Reauthorization of food stamp program, food distribution program on Indian reservations, and the commodity supplemental food program. 
Sec. 4009. Outreach grants. 
Sec. 4010. Funds to States for improving and innovating program access and integrity. 
Sec. 4011. Assistance for community food projects. 
Sec. 4012. Commodities for the emergency food assistance program. 
Sec. 4013. Community food assistance and food bank infrastructure competitive grants. 
Subtitle B—Child nutrition and related programs 
Sec. 4101. Summer food service program for children. 
Sec. 4102. Fruit and vegetable program. 
Sec. 4103. Farm to school program. 
Subtitle C—Miscellaneous 
Sec. 4203. Food for the hungry transportation grant program. 
TITLE V—Forestry 
Subtitle A—Cooperative Forestry Assistance Act of 1978 
Sec. 5001. Forest Land Enhancement Program. 
Subtitle B—Amendments to Other Laws 
Sec. 5101. Healthy forests reserve program. 
TITLE VI—Energy 
Sec. 6001. Federal procurement of biobased products. 
Sec. 6002. Biorefinery development grants. 
Sec. 6003. Rural energy innovation program. 
Sec. 6004. Rural energy for America program. 
Sec. 6005. Biomass research and development. 
TITLE VII—Miscellaneous 
Subtitle A—Crop insurance 
Sec. 7001. Adjusted gross revenue insurance pilot program. 
Sec. 7002. Report. 
Subtitle B—Specialty Crops 
Sec. 7101. Farmers’ market promotion program. 
Sec. 7102. Fruit and vegetable nutrition promotion program.  
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. 
IRisk management accounts 
1001.DefinitionsIn this title: 
(1)Adjusted gross revenueThe term adjusted gross revenue, with respect to a farm of an operator or producer, means the adjusted gross income of the farm, as determined by the Secretary, from the sale or transfer of eligible commodities of the farm, as calculated— 
(A)taking into consideration the gross receipts (including insurance indemnities) from each sale; 
(B)including all farm payments received by the operator or producer from any Federal, State, or local government agency relating to the eligible commodities; 
(C)by deducting the cost or basis of any eligible livestock or other item purchased for resale, such as feeder livestock, by the farm; 
(D)excluding any revenue that does not arise from the sale of eligible commodities of the farm, such as revenue associated with the packaging, merchandising, marketing, or reprocessing beyond what is typically carried out by a producer of the eligible commodity, as determined by the Secretary; and 
(E)using such adjustments, additions, and additional documentation as the Secretary determines to be appropriate, as presented on— 
(i)a schedule F form of the Federal income tax returns of the operator or producer; or 
(ii)a comparable tax form relating to the farm, as approved by the Secretary. 
(2)Agricultural cropThe term agricultural crop means any annual or perennial crop raised or produced by an operator or producer. 
(3)Applicable yearThe term applicable year means a fiscal year covered by a risk management account contract. 
(4)Average adjusted gross revenueThe term average adjusted gross revenue means— 
(A)the rolling average of the adjusted gross revenue of an operator or producer for each of the 5 preceding taxable years; or 
(B)in the case of a beginning farmer or rancher, or another agricultural operation that does not have adjusted gross revenue for each of the 5 preceding taxable years, the estimated income of the operation for the applicable year, as determined by the Secretary. 
(5)Dairy productThe term dairy product means fluid milk produced on a farm or ranch. 
(6)Eligible commodityThe term eligible commodity means— 
(A)an agricultural crop; and 
(B)a dairy product. 
(7)Farm 
(A)In generalThe term farm means any parcel of land used for the raising or production of an eligible commodity that is considered to be a separate operation, as determined by the Secretary. 
(B)InclusionsThe term farm includes— 
(i)any parcel of land and related agricultural production facilities on which an operator or producer has more than de minimis operational control; and 
(ii)any parcel of land subject to more than de minimis common ownership, as determined by the Secretary, unless the common owners of the parcel— 
(I)except with respect to a conservation condition established in an applicable rental agreement, do not have operational control regarding any portion of the parcel; and 
(II)do not share in the proceeds of the parcel, other than cash rent. 
(C)ExclusionThe term farm does not include a parcel that is not a portion of a farm subject to a risk management account contract. 
(D)Applicability of CFRExcept as otherwise provided in this title or by the Secretary, by regulation, part 718 of title 7, Code of Federal Regulations (or successor regulations), shall apply to the definition, constitution, and reconstitution of a farm for purposes of this paragraph. 
(8)OperatorThe term operator means a producer who controls an agricultural operation on a farm, as determined by the Secretary. 
(9)ProducerThe term producer means a person that, as determined by the Secretary, for an applicable year— 
(A)shares in the risk of producing, or provides a material contribution in producing, an eligible commodity; 
(B)has a substantial beneficial interest in the farm on which the eligible commodity is produced; 
(C)
(i)for each of the 5 preceding taxable years, has filed— 
(I)a schedule F form of the Federal income tax return relating to the eligible commodity; or 
(II)a comparable tax form related to the eligible commodity, as approved by the Secretary; or 
(ii)is a beginning farmer or rancher, or another producer that does not have adjusted gross revenue for each of the 5 preceding taxable years, as determined by the Secretary; and 
(D)
(i)during the 5 preceding taxable years, has earned at least $10,000 in average adjusted gross revenue; 
(ii)is a limited resource farmer or rancher, as determined by the Secretary; or 
(iii)in the case of a beginning farmer or rancher, or another producer that does not have adjusted gross revenue for each of the 5 preceding taxable years, has at least $10,000 in estimated income from all farms for the applicable year, as determined by the Secretary. 
(10)Risk management accountThe term risk management account means a farm income stabilization assistance account maintained at a qualified financial institution in accordance with such terms as the Secretary may establish. 
(11)Risk management account contractThe term risk management account contract means a farm income stabilization assistance contract entered into under section 1002. 
1002.Risk management account contracts 
(a)Establishment of programThe Secretary shall establish and carry out a program under which the Secretary shall offer to enter into contracts with eligible operators and producers in accordance with this section— 
(1)to provide to the operators and producers a reserve to assist in the stabilization of farm income during low-revenue years; 
(2)to assist operators and producers to invest in value-added farms; and 
(3)to recognize high levels of environmental stewardship. 
(b)Eligibility 
(1)In generalAny operator that has participated in a commodity program under title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.), and that otherwise meets each eligibility requirement under this title, shall be eligible to enter into a risk management account contract for agricultural production during each of fiscal years 2008 through 2014. 
(2)Other producersA producer that is not an operator described in paragraph (1) shall be eligible to enter into a risk management account contract for agricultural production during each of fiscal years 2008 through 2014. 
(3)Limitations 
(A)In generalNo farm or portion of a farm shall be subject to more than 1 risk management account contract during any fiscal year. 
(B)Multiple risk management account contracts 
(i)In generalExcept as provided in clause (ii), no operator or producer shall participate or have a beneficial interest in more than 1 risk management account contract during any fiscal year. 
(ii)ExceptionNotwithstanding clause (i), an operator that is eligible to receive a transition payment during a fiscal year, and that participates or has a beneficial interest in a risk management account contract during that fiscal year, may enter into an additional risk management account contract during the fiscal year if— 
(I)the additional risk management account contract is entered into solely for the purpose of receiving the transition payment; and 
(II)the operator is not otherwise eligible to participate or have a beneficial interest in the additional risk management account contract. 
(c)Risk management accounts 
(1)In generalEach risk management account contract entered into under this section shall establish, in the name of the farm of the operator or producer, as applicable, in an appropriate financial institution and subject to such investment rules and other procedures as the Secretary, on approval of the Secretary of the Treasury, determines to be necessary to provide reasonable assurance of the viability and stability of the account, a risk management account, to consist of— 
(A)such amounts as are transferred to the risk management account by the Secretary during an applicable year in accordance with paragraph (2) (including the amendments made by that paragraph); and 
(B)such amounts as are voluntarily contributed by the operator or producer during the applicable year in accordance with paragraph (6). 
(2)Transfers 
(A)Availability of direct paymentsSection 1103 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913) is amended— 
(i)in subsection (a), by striking For each of the 2002 through 2007 and inserting For each of the 2008 through 2014; 
(ii)in subsection (c), by adding at the end the following: 
 
(4)
(A)In crop year 2008, 90 percent. 
(B)In crop year 2009, 85 percent. 
(C)In crop year 2010, 50 percent. 
(D)In crop year 2011, 25 percent. 
(E)In each of crop years 2012 and 2013, 10 percent. 
(F)In crop year 2014, 0 percent.  and 
(iii)by adding at the end the following: 
 
(e)Risk management accountsOf the total amount of direct payments made to producers on a farm under this section, the following amounts shall be deposited into risk management accounts established under section 1002 of the Farm Risk Management Act for the 21st Century: 
(1)In each of crop years 2008 and 2009, 50 percent. 
(2)In each of crop years 2010 and 2011, 75 percent. 
(3)In each of crop years 2012 and 2013, 100 percent. . 
(B)Availability of counter-cyclical paymentsSection 1104 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7914) is amended— 
(i)by striking 2007 each place it appears (other than paragraphs (3)(B) and (4)(B) of subsection (f)) and inserting 2008; and 
(ii)in subsection (f)— 
(I)in paragraph (3)(B)— 
(aa)in the subparagraph heading, by striking 2007 crop year and inserting 2007 and 2008 crop years; and 
(bb)by striking the 2007 crop year and inserting each of the 2007 and 2008 corp years; and 
(II)in paragraph (4)(B)— 
(aa)in the subparagraph heading, by striking 2007 crop year and inserting 2007 and 2008 crop years; and 
(bb)by striking the 2007 crop year each place it appears and inserting each of the 2007 and 2008 crop years. 
(C)DairySection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended to read as follows: 
 
1502.Dairy 
(a)In generalFor each of fiscal years 2008 through 2012, the Secretary shall make an equal annual payment to producers on a dairy farm. 
(b)AmountThe total amount of payments made under subsection (a) to the producers on a dairy farm shall be equal to 25 percent of the average amount of payments that the producers on the dairy farm received under this section during the period of fiscal years 2003 through 2007. 
(c)Availability of paymentsFor each payment described in subsection (a)— 
(1)50 percent shall be made directly to the producer; and 
(2)50 percent shall be placed in the risk management account for the producers on the dairy farm established pursuant to section 1002 of the Farm Risk Management Act for the 21st Century. . 
(D)Stewardship payments 
(i)Amount 
(I)In generalFor each applicable year during fiscal years 2010 through 2014, the Secretary shall transfer to the risk management account of an operator or producer described in subclause (II) a stewardship payment in an amount equal to a percentage, as determined under clause (ii), of the adjusted gross revenue of the operator or producer for the applicable year, based on the level of stewardship of the conservation plan, as determined by the Chief of the Natural Resources Conservation Service, in accordance with subsection (d). 
(II)EligibilityTo be eligible to receive a stewardship payment under subclause (I), an operator or producer shall comply with a conservation plan that describes the conservation and performance measures to be maintained or achieved on the farm of the operator or producer. 
(ii)PercentagesThe Secretary shall transfer to the risk management account of an operator or producer described in clause (i) an amount equal to— 
(I)for an operator or producer that complies with a level 1 conservation plan, $0; 
(II)for an operator or producer that complies with a level 2 conservation plan, an amount equal to the sum of— 
(aa)3 percent of the adjusted gross revenue of the operator or producer that are not more than $250,000; and 
(bb)0.5 percent of the adjusted gross revenue of the operator or producer that are more than $250,000 and less than $1,000,000; and 
(III)for an operator or producer that complies with a level 3 conservation plan, an amount equal to the sum of— 
(aa)4 percent of adjusted the gross revenue of the operator or producer that are not more than $250,000; and 
(bb)1 percent of adjusted the gross revenue of the operator or producer that are more than $250,000 and less than $1,000,000. 
(3)Operator and producer contributionsDuring any applicable year, an operator or producer may voluntarily contribute to the risk management account of the operator or producer not more than $8,000. 
(4)Withdrawals 
(A)In generalAn operator or producer may withdraw amounts in the risk management account of the operator or producer only— 
(i)for an applicable year during which the adjusted gross revenue of the operator or producer is equal to less than 95 percent of the average adjusted gross revenue of the operator or producer, in an amount that is equal to the lesser of— 
(I)the difference between— 
(aa)the average adjusted gross revenue of the operator or producer; and 
(bb)the adjusted gross revenue of the operator or producer; and 
(II)the amount of coverage that could be purchased under an adjusted gross revenue product available to the operator or producer through the Federal crop insurance program; 
(ii)for investment in a value-added agricultural operation that contributes to the agricultural economy, as determined by the Secretary, and is not farmland or equipment used to produce raw agricultural products, an amount equal to the product obtained by multiplying— 
(I)the total amount in the risk management account of the operator or producer on September 30 of the preceding applicable year; and 
(II)10 percent; 
(iii)as the Secretary determines to be necessary to protect the solvency of a farm of the operator or producer; or 
(iv)to purchase revenue insurance or crop insurance. 
(B)Transfer to IRA accountIn any calendar year, an individual operator or producer aged 65 years or older who is the holder of a risk management account in existence for at least 5 years may elect to rollover not more than 15 percent of the balance of the risk management account into an individual retirement account pursuant to section 408 of the Internal Revenue Code of 1986. 
(5)Limitations 
(A)Attribution requirementThe Secretary shall ensure that each payment transferred to a risk management account under this subsection is attributed to an individual operator or producer that is a party to the applicable risk management account contract. 
(B)No individual benefit 
(i)In generalThe Secretary shall ensure that no individual operator or producer receives a direct benefit from more than 1 risk management account account. 
(ii)Proportional reductionThe Secretary shall reduce the amount of a standard payment or stewardship payment under this subsection in an amount equal to the proportion that— 
(I)the amount of each direct or indirect benefit received by the applicable individual operator or producer under the applicable risk management account contract; bears to 
(II)the amount of any direct or indirect benefit received by the individual operator or producer under any other risk management account contract under which a standard or stewardship payment is transferred to a risk management account. 
(C)Maximum amountThe total amount of standard and stewardship payments attributed to an individual operator or producer for any applicable year shall not exceed the maximum total payment a risk management account is eligible to receive during the applicable year. 
(6)Conservation complianceEach operator, and each holder of a beneficial interest in a farm subject to a risk management account contract, shall comply with— 
(A)applicable highly erodible land conservation requirements under subtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.); and 
(B)applicable wetland conservation requirements under subtitle C of title XII of that Act (16 U.S.C. 3821 et seq.). 
(7)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines to be necessary to carry out this subsection. 
(d)Administration of stewardship payments 
(1)Determination of levels 
(A)In generalThe Secretary shall establish a stewardship index through which conservation plans of farms that are subject to risk management account contracts shall be categorized. 
(B)LevelsThe index under subparagraph (A) shall be comprised of 5 levels, of which— 
(i)level 1 shall represent the lowest level of stewardship of a conservation plan; and 
(ii)level 5 shall represent the highest level of stewardship of a conservation plan. 
(C)Requirements 
(i)In generalThe Secretary shall ensure that each level of the index consists of an equal number of farms. 
(ii)Factors for considerationIn classifying farms into the index under this paragraph, the Secretary shall take into consideration— 
(I)the production type of the farms; and 
(II)such other factors as the Secretary determines to be appropriate to ensure that each farm is evaluated using the same criteria. 
(2)EligibilityTo be eligible to receive a stewardship payment under subsection (c)(2)(D), an operator or producer shall— 
(A)ensure that the farm of the operator or producer complies with a conservation plan that— 
(i)describes the conservation practices, measures, and performance standards to be achieved by the farm to maintain the stewardship level of the conservation plan; and 
(ii)is objective, specific, and written in plain language, to the maximum extent practicable; 
(B)submit to the Secretary— 
(i)together with the risk management account contract of the operator or producer a copy of the conservation plan of the applicable farm (including a concise summary of the plan); and 
(ii)a certified application at such time, in such manner, and containing such information as the Secretary may require; and 
(C)accommodate such on-farm evaluations as the Secretary determines to be necessary. 
(3)NotificationThe Secretary shall provide to each operator and producer selected to receive a stewardship payment under paragraph (2) a notification of— 
(A)the stewardship level of the conservation plan of the applicable farm; and 
(B)the amount of the stewardship payment to be transferred to the risk management account of the farm. 
(4)Certification requirement 
(A)In generalAs a condition of receiving a stewardship payment under subsection (c)(2)(D) for an applicable year, an operator or producer shall certify to the Secretary that the farm subject to the applicable risk management account contract is in compliance with— 
(i)the conservation plan of the farm; and 
(ii)such other conservation requirements as the Secretary may establish. 
(B)Failure to certifyIn any applicable year during which an operator or producer does not make a certification under subparagraph (A)— 
(i)the Secretary shall not transfer to the risk management account of the operator or producer a stewardship payment; but 
(ii)the Secretary shall not— 
(I)reduce the amount of any other payment to the risk management account; or 
(II)impose on the operator or producer any other penalty. 
(5)Evaluations 
(A)In generalTo ensure compliance with an applicable conservation plan, the Secretary shall ensure that each farm that receives a stewardship payment under subsection (c)(2)(D) is independently evaluated not less that once during the term of the applicable risk management account contract. 
(B)Certification of private entitiesThe Secretary, in coordination with appropriate private, cooperative entities, may certify to carry out evaluations under subparagraph (A) such private entities as the Secretary determines to be appropriate to ensure compliance with conservation plans. 
(C)ReimbursementThe Secretary may reimburse the Chief of the Natural Resources Conservation Service for the cost of any evaluation carried out by the Chief under subparagraph (A). 
1003.Treatment of risk management account accounts on transfer 
(a)In generalIn transferring, by sale or other means, any interest in a farm subject to a risk management account, an operator or producer may elect— 
(1)to transfer the risk management account to another farm in which the operator or producer— 
(A)has a controlling ownership interest; or 
(B)not later than 2 years after the date of the transfer, will acquire a controlling ownership interest; 
(2)to transfer the risk management account to the purchaser of the interest in the farm, if the purchaser is not already a holder of a risk management account; or 
(3)
(A)if the operator or producer is an individual, to rollover amounts in the risk management account account into an individual retirement account of the operator or producer pursuant to section 408 of the Internal Revenue Code of 1986; or 
(B)if the operator or producer is not an individual, to transfer amounts in the risk management account into an account of any individual who has a substantial beneficial interest in the farm (including a substantial beneficiary of a trust that holds at least a 50 percent ownership interest in the farm). 
(b)Transfer or acquisition of land or portion of operationThe Secretary shall promulgate such regulations as the Secretary determines to be appropriate to require reformulation, reaffirmation, or abandonment of a risk management account contract— 
(1)on transfer of all or part of a farm under this section; or 
(2)on any other major change to the farm, as determined by the Secretary. 
1004.Tax treatment of risk management account accounts 
(a)TransfersNo transfer by the Secretary, or by an operator or producer, of funds to a risk management account pursuant to this title shall be subject to Federal income tax. 
(b)WithdrawalsA withdrawal of funds from a risk management account pursuant to section 1002(c)(4) shall be treated as part of the gross income of an operator or producer for the calendar year during which the funds are withdrawn. 
(c)Rollovers 
(1)In generalA rollover of amounts in a risk management account into an individual retirement account pursuant to section 1002(c)(4)(B) or 1003(a)(3) shall not be subject to Federal income tax. 
(2)Termination without rolloverIf a risk management account is terminated without a rollover under section 1002(c)(4)(B) or 1003(a)(3), amounts in the risk management account shall be considered to be withdrawn under subsection (b). 
1005.Administration 
(a)Implementation 
(1)In generalExcept as provided in paragraph (2), the Secretary shall carry out this title through the Farm Services Agency. 
(2)ExceptionIn providing stewardship payments under section 1002(c)(2)(D), the Secretary shall act through the Natural Resources Conservation Service. 
(b)ComplianceIn addition to evaluations under section 1002(d)(5), the Secretary shall conduct random audits of operators and producers subject to risk management account contracts under this title as the Secretary determines to be necessary to ensure compliance with the risk management account contracts. 
(c)ViolationsIf the Secretary determines that an operator or producer is in violation of the terms of an applicable risk management account contract— 
(1)the operator or producer shall refund to the Secretary an amount equal to the amount transferred by the Secretary under section 1002(c)(2) to the affected risk management account during the applicable year in which the violation occurred; 
(2)for a serious or deliberate violation, as determined by the Secretary— 
(A)the risk management account contract shall be terminated; and 
(B)amounts remaining in each applicable risk management account as the result of a transfer by the Secretary under section 1002(c)(2) shall be refunded to the Secretary; and 
(3)for failure to comply with the terms of an applicable conservation plan during an applicable year in which the operator or producer certified compliance with the plan, the operator or producer shall refund to the Secretary an amount equal to the amount of the stewardship payment under section 1002(c)(2)(D) for each applicable year in which a violation occurred. 
(d)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines to be necessary to carry out this title. 
(e)Adjusted gross income limitationThe adjusted gross income limitation under section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) shall apply to participation in the farm income stabilization assistance program under this title. 
(f)Commodity Credit CorporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this title. 
1006.Commodity programs 
(a)RepealsSubtitles A through E of title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) (other than sections 1001, 1103, 1104, 1106, 1502) are repealed. 
(b)Planting flexibilitySection 1106 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7916) is amended to read as follows: 
 
1106.Planting flexibilityAny commodity or crop may be planted on base acres on a farm. . 
(c)Recourse loan programSubtitle F of title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7991 et seq.) is amended by adding at the end the following: 
 
1619.Recourse loan programFor each of the 2008 through 2014 crop years, the Secretary shall establish a recourse loan program for each loan commodity at a rate of interest to be determined by the Secretary. . 
(d)Administration 
(1)Suspension of permanent price support authoritySection 1602 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7992) is amended by striking 2007 each place it appears and inserting 2014. 
(2)Adjusted gross income limitationSection 1001D(e) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(e)) is amended by striking 2007 and inserting 2014. 
IIConservation 
AWetlands reserve program 
2001.Wetlands reserve program 
(a)In generalSection 1237(c) of the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended by striking 2007 and inserting 2014. 
(b)Maximum enrollmentSection 1237(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3837(b)(1)) is amended— 
(1)by striking 2,275,000 acres and inserting 3,500,000 acres; and 
(2)by striking shall enroll and all that follows through the end of the paragraph and inserting the following: shall enroll 250,000 acres in each of calendar years 2008 through 2014. 
BEnvironmental quality incentives 
2101.Environmental quality incentives program 
(a)In generalSection 1240B(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)(1)) is amended by striking 2010 and inserting 2014. 
(b)Allocation of fundingSection 1240B(g) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(g)) is amended by striking 2007 and inserting 2014. 
(c)Conservation innovation grants programSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended by adding at the end the following: 
 
(d)FundingOf the funds of the Commodity Credit Corporation, in addition to amounts made available under section 1241(a)(6) to carry out this chapter, the Secretary shall use to carry out this section, to remain available until expended— 
(1)$25,000,000 for fiscal year 2008; 
(2)$45,000,000 for fiscal year 2009; and 
(3)$65,000,000 for each of fiscal years 2010 through 2014. . 
(d)Ground and surface water conservationSection 1240I(c)(1)(C)) of the Food Security Act of 1985 (16 U.S.C. 3839aa–9(c)(1)(C)) is amended by striking 2007 and inserting 2014. 
CGrassland reserve 
2201.Grassland reserve programSection 1238N(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3838n(b)(1)) is amended by striking 2,000,000 acres and inserting 2,500,000 acres. 
DFunding and administration 
2301.Funding and administrationSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(1)in the matter preceding paragraph (1), by striking 2007 and inserting 2014; 
(2)in paragraph (2), by striking The and inserting For each of fiscal years 2002 through 2014, the; 
(3)in paragraph (3)(B), by striking 2015 and inserting 2014; 
(4)in paragraph (4)— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(F)$120,000,000 in each of fiscal years 2008 through 2014. ; 
(5)by striking paragraph (5) and inserting the following: 
 
(5)For each of fiscal years 2002 through 2014, the grassland reserve program under subchapter C of chapter 2 of subtitle D. ; 
(6)in paragraph (6)— 
(A)in subparagraph (E), by striking each of and all that follows through the end and inserting fiscal year 2007; and 
(B)by striking subparagraph (F) and inserting the following: 
 
(F)$1,500,000,000 in fiscal year 2008; 
(G)$1,600,000,000 in each of fiscal years 2009 and 2010; 
(H)$1,800,000,000 in each of fiscal years 2011 and 2012; and 
(I)$2,100,000,000 in each of fiscal years 2013 through 2014. ; and 
(7)in paragraph (7)— 
(A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(E)$125,000,000 in fiscal year 2008; 
(F)$135,000,000 in each of fiscal years 2009 and 2010; and 
(G)$145,000,000 in each of fiscal years 2011 through 2014. . 
IIIMcGovern-Dole International Food for Education and Child Nutrition Program 
3001.McGovern-Dole International Food for Education and Child Nutrition Program 
(a)AdministrationSection 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is amended— 
(1)in subsections (b), (c)(2)(B), (f)(1), (h), and (i), by striking President each place it appears and inserting Secretary; 
(2)in subsection (d), in the matter preceding paragraph (1), by striking The President shall designate 1 or more Federal agencies to and inserting The Secretary shall; and 
(3)in subsection (f)(2), in the matter preceding subparagraph (A), by striking implementing agency and inserting Secretary. 
(b)FundingSection 3107(l) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)) is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Use of Commodity Credit Corporation fundsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section not less than, to remain available until expended— 
(A)$140,000,000 for fiscal year 2008; 
(B)$180,000,000 for fiscal year 2009; 
(C)$220,000,000 for fiscal year 2010; 
(D)$260,000,000 for fiscal year 2011; and 
(E)$300,000,000 for each of fiscal years 2012 through 2014. . 
(2)by redesignating paragraph (3) as paragraph (2); and 
(3)in paragraph (2) (as redesignated by paragraph (2)), by striking any Federal agency implementing or assisting and inserting the Department of Agriculture or any other Federal agency assisting. 
IVNutrition programs 
AFood Stamp Program 
4001.Exclusion of combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 1977 (7 U.S.C. 2014(d)) is amended— 
(1)by striking and 18 and inserting (18); and 
(2)by inserting before the period at the end the following: , and (19) any amount paid a member of the uniformed services as hazardous duty pay under section 301 of title 37, United States Code, hardship duty pay under section 305 of that title, or hostile fire or imminent danger special pay under section 310 of that title for service of the member in a combat operation or combat zone. 
4002.Strengthening the food purchasing power of low-income AmericansSection 5(e)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(1)) is amended— 
(1)in subparagraph (A)(ii), by striking not less than $134 and all that follows through the period at the end and inserting the following: “not less than— 
 
(I)$149, $253, $209, and $132, respectively; and 
(II)for fiscal year 2009 and each fiscal year thereafter, an amount that is equal to the amount from the previous fiscal year adjusted to the nearest lower dollar increment to reflect changes for the 12-month period ending on the preceding June 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor, for items other than food. ; and 
(2)in subparagraph (B)(ii), by striking not less than $269 and all that follows through the period at the end and inserting the following: “not less than— 
 
(I)$296; and 
(II)for fiscal year 2009 and each fiscal year thereafter, an amount that is equal to the amount from the previous fiscal year adjusted to the nearest lower dollar increment to reflect changes for the 12-month period ending on the preceding June 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor, for items other than food. . 
4003.Supporting working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum allowable level of which shall be $200 per month for each dependent child under 2 years of age and $175 per month for each other dependent,. 
4004.Exclusion of retirement accounts from countable financial resources 
(a)In generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account (including an individual account) and inserting account. 
(b)Mandatory and discretionary exclusionsSection 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following: 
 
(7)Exclusion of retirement accounts from countable financial resources 
(A)Mandatory exclusionsThe Secretary shall exclude from financial resources under this subsection the value of any funds in a plan, contract, or account, described in any of sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986, and the value of funds in a Federal Thrift Savings Plan account, as provided in section 8439 of title 5, United States Code. 
(B)Discretionary exclusionsThe Secretary may exclude from financial resources under this subsection the value of any other retirement plans, contracts, or accounts (as determined by the Secretary, by regulation). .  
4005.Supporting State efforts during natural disastersSection 5(h) of the Food Stamp Act of 1977 (7 U.S.C. 2014(h)) is amended by adding at the end the following: 
 
(4)Administrative cost share paymentsIn case of a disaster determined under paragraph (1), in lieu of the administrative cost share payments otherwise required by section 16(a), the Secretary shall pay each State agency an amount equal to 90 percent of the administrative costs allowable under that section for costs related to planning and operating disaster food stamp programs under this subsection. . 
4006.Simplified reportingSection 6(c) of the Food Stamp Act of 1977 (7 U.S.C. 2015(c)(1)(A)) is amended— 
(1)in paragraph (1)(A)— 
(A)by striking reporting by and inserting reporting; 
(B)in clause (i), by inserting for periods shorter than 4 months by before migrant; 
(C)in clause ii), by inserting for periods shorter than 4 months by before households; and 
(D)in clause (iii), by inserting by before households; and 
(2)in paragraph (3)— 
(A)in the third sentence— 
(i)by striking Reports required to be filed monthly under paragraph (1) and inserting Except as provided in paragraph (1)(D)(ii), periodic reports filed under paragraph (1); and 
(ii)by striking subject matter included in such reports and inserting the households required to make the reports; and 
(B)by inserting after the third sentence the following: The State agency shall not be required to act on information about a household described in the preceding sentence received from any source between the monthly reports unless the information clearly indicates that the household is not eligible, subject to standards established by the Secretary, or the household requests an increase in benefits.. 
4007.Minimum benefitSection 8(a) of the Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended in the proviso by striking shall be $10 per month and inserting “shall be— 
 
(1)for each of fiscal years 2008 through 2010, 10 percent of the cost of the thrifty food plan for a household containing 1 member, as determined by the Secretary under section 3(o); and 
(2)for fiscal years 2011 and each fiscal year thereafter, 15 percent of the cost of the thrifty food plan for a household containing 1 member, as determined by the Secretary under section 3(o) . 
4008.Reauthorization of food stamp program, food distribution program on Indian reservations, and the commodity supplemental food program 
(a)Funding of employment and training programsSection 16(h)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2025(h)(1)) is amended— 
(1)in subparagraph (A)(vii), by striking 2007 and inserting 2014; and 
(2)in subparagraph (E)(i), by striking 2007 and inserting 2014. 
(b)Reductions in payments for administrative costsSection 16(k)(3) of the Food Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended— 
(1)in the first sentence of subparagraph (A), by striking 2007 and inserting 2014; and 
(2)in subparagraph (B)(ii) by striking 2007 and inserting 2014. 
(c)Cash payment pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and inserting 2014. 
(d)Authorization of appropriationsSection 18(a)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2027(a)(1)) is amended in the first sentence by striking 2007 and inserting 2014. 
(e)Consolidated block grants for Puerto Rico and American SamoaSection 19(a)(2)(A)(ii) of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)(A)(ii)) is amended by striking 2007 and inserting 2014. 
(f)Commodity distribution programSection 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the first sentence by striking 2007 and inserting 2014. 
4009.Outreach grantsSection 11(t) of the Food Stamp Act of 1977 (7 U.S.C. 2020(t)) is amended— 
(1)in paragraph (1), by striking For each of and all that follows through inserting of funds and inserting For each of fiscal years 2008 through 2014, the Secretary shall use not more than amount specified in paragraph (2) of funds; 
(2)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and 
(3)by inserting after paragraph (1) the following: 
 
(2)AmountsFor purposes of paragraph (1), the amount specified in this paragraph is— 
(A)for fiscal year 2008, $15,000,000; and 
(B)for fiscal year 2009 and each fiscal year thereafter, an amount that is equal to the amount that applies under this paragraph for the previous fiscal year, adjusted to the nearest lower dollar increment to reflect changes for the 12-month period ending on the preceding June 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor. . 
4010.Funds to States for improving and innovating program access and integritySection 16 of the Food Stamp Act of 2007 (7 U.S.C. 2025) is amended by adding at the end the following: 
 
(l)Funds to States for improving and innovating program access and integrity 
(1)In generalSubject to paragraph (3), the Secretary may increase the administrative cost share percentage specified in subsection (a) for eligible administrative expenditures. 
(2)Eligible administrative expendituresAdministrative expenditures that are eligible for an increased cost share percentage under this subsection are expenditures that— 
(A)are described in subsection (a); and 
(B)as demonstrated by a State agency to the satisfaction of the Secretary, are attributable to a program innovation that improves— 
(i)access to the food stamp program; 
(ii)the efficiency and effectiveness of program operations; and 
(iii)program integrity. 
(3)Limitations 
(A)In generalIn carrying out this subsection, the Secretary shall provide an increased administrative cost share percentage for those eligible administrative expenditures that, as determined by the Secretary— 
(i)have the greatest likelihood of meeting the goals described in paragraph (2)(B); and 
(ii)will result in new activities or operations. 
(B)FundingThe Secretary may use to carry out this subsection not more than $10,000,000 for each of fiscal years 2008 through 2014. . 
4011.Assistance for community food projectsSection 25 of the Food Stamp Act of 1977 (7 U.S.C. 2034) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking From amounts made available to carry out this Act, the Secretary may and inserting The Secretary shall; and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Funding amountsFrom amounts made available to carry out this Act, the Secretary shall use to make grants under this section $5,000,000 for each of fiscal years 2008 through 2014. ;  
(2)in subsection (h)(4), by striking 2007 and inserting 2014; and 
(3)by adding at the end the following: 
 
(i)Grants to expand the number of farmers’ markets that accept food stamp benefits 
(1)In generalFor fiscal year 2008, the Secretary shall use not more than $5,000,000 of funds made available under section 18(a)(1) to make grants to pay 100 percent of the costs of eligible entities approved by the Secretary to carry out projects to expand the number of farmer’ markets that accept food stamp benefits by— 
(A)providing equipment and training necessary for the farmers' markets to accept food stamp benefits; 
(B)educating and providing technical assistance to agricultural producers and farmers’ market operators about the process and benefits of accepting food stamp benefits; or 
(C)other activities determined to be appropriate by the Secretary. 
(2)LimitationA grant made under this subsection may not be used to pay the ongoing cost of carrying out any project. 
(3)Eligible entitiesTo be eligible to receive a grant under this subsection, an entity shall be— 
(A)a State agency administering the food stamp program; 
(B)a State or local government; or 
(C)a private nonprofit entity that— 
(i)coordinates farmers' markets in a State; and 
(ii)operates in cooperation with State or local government. 
(4)Selection of eligible entitiesThe Secretary— 
(A)shall develop criteria for the selection of eligible entities to receive grants under this subsection; and 
(B)may give preference to any eligible entity that consists of a partnership between a government entity and a nongovernmental entity. . 
4012.Commodities for the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977 (7 U.S.C. 2036(a)) is amended— 
(1)by striking (a) Purchase of commodities.— and all that follows through through 2007 and inserting the following: 
 
(a)Purchase of commodities 
(1)In generalAs provided in paragraph (2), for each of fiscal years 2008 through 2014 ;  
(2)by striking $140,000,000 of; and 
(3)by adding at the end the following: 
 
(2)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this subsection, to remain available until expended— 
(A)for fiscal year 2008, $220,000,000; 
(B)for fiscal year 2009, $230,000,000; 
(C)for fiscal year 2010, $240,000,000; 
(D)for fiscal year 2011, $245,000,000; and 
(E)for fiscal year 2012 and each fiscal year thereafter, the dollar amount of commodities available under this paragraph for the immediately preceding fiscal year, adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(o)(4) between June 30, 2007 and June 30 of the immediately preceding fiscal year. . 
4013.Community food assistance and food bank infrastructure competitive grantsThe Food Stamp Act of 1977 is amended by adding after section 27 (7 U.S.C. 2036) the following: 
 
28.Community food assistance and food bank infrastructure competitive grants 
(a)Definition of eligible entityIn this section, the term eligible entity means an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)). 
(b)Application 
(1)In generalTo receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)ContentsEach application submitted under paragraph (1) shall— 
(A)identify the activity described in subsection (c) that the grant will be used to fund; and 
(B)describe the means by which an activity identified under subparagraph (A) will reduce hunger in the community or support the efforts of food banks or other nonprofit emergency feeding organizations to reduce hunger or food insecurity in the communities served by the emergency feeding organizations. 
(3)PriorityIn making grants under this section, the Secretary shall give priority to eligible entities the applications of which demonstrate at least 2 of the following criteria, as determined by the Secretary: 
(A)The eligible entity serves a predominantly rural and geographically underserved area. 
(B)The eligible entity serves a community in which the rates of food insecurity, very low food insecurity, hunger, poverty, or unemployment are demonstrably higher than national average rates. 
(C)The eligible entity serves a community that provides demonstrable public support for the efforts of the eligible entity through the direct provision of private sector food assistance to low-income individuals. 
(D)The grant will assist in the support of rural communities, small or mid-size agricultural operations, and the consumption of locally-produced agricultural products by low-income people in need of temporary food assistance. 
(c)Use of fundsAn eligible entity shall use a grant received under this section to carry out activities of the eligible entity, including— 
(1)constructing, expanding, or repairing a facility or equipment to support hunger relief agencies in the community; 
(2)assisting an emergency feeding organization in the community in obtaining locally-grown or raised produce, dairy, or protein products; and 
(3)assisting an emergency feeding organization in the community for the procurement, storage, handling, and distribution of locally-produced agricultural commodities and products. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2008 through 2014. . 
BChild nutrition and related programs 
4101.Summer food service program for children 
(a)Payments to service institutionsSection 13(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)) is amended— 
(1)in paragraph (1)— 
(A)by striking subparagraph (A); 
(B)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; 
(C)in subparagraph (A) (as redesignated by subparagraph (B)), by striking (B) and all that follows through shall not exceed and inserting the following: 
 
(A)In generalSubject to subparagraph (B) and in addition to amounts made available under paragraph (3), payments to service institutions shall be ; 
(D)in subparagraph (B) (as redesignated by subparagraph (B)), by striking subparagraph (B) and inserting subparagraph (A); and 
(E)in subparagraph (C) (as redesignated by subparagraph (B)), by striking (A), (B), and (C) and inserting (A) and (B); and 
(2)in the second sentence of paragraph (3), by striking full amount of State approved and all that follows through maximum allowable. 
(b)Conforming amendmentSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended— 
(1)by striking subsection (f); and 
(2)by redesignating subsection (g) through (k) as subsections (f) through (j), respectively. 
(c)Effective dateThe amendments made by this section take effect on January 1 of the first full calendar year following the date of enactment of this Act. 
4102.Fruit and vegetable programSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking July 2004 and inserting July 2007; and 
(B)in subparagraph (B), by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following: 
 
(D)additional elementary or secondary schools in each State in proportion to the student population of the State. ; 
(2)in paragraph (3)(A), by striking paragraph (1)(B) and inserting paragraph (1); 
(3)in paragraph (5), in each of subparagraphs (A) and (B), by striking 2008 each place it appears and inserting 2014; and 
(4)in paragraph (6)(B), by striking clause (i) and inserting the following: 
 
(i)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section— 
(I)on October 1, 2007, $10,000,000; 
(II)on October 1, 2008, $12,000,000; and 
(III)on October 1, 2009, and each October 1 thereafter through October 1, 2014, $15,000,000. .  
4103.Farm to school programSection 18(i)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(i)(2)) is amended by striking such sums as are necessary and all that follows through the period at the end and inserting “to carry out this subsection— 
 
(A)$5,000,000 for each of fiscal years 2008 and 2009; 
(B)$8,000,000 for fiscal year 2010; and 
(C)$10,000,000 for each of fiscal year 2011 through 2014. . 
CMiscellaneous 
4203.Food for the hungry transportation grant program 
(a)PurposesThe purposes of this section are— 
(1)to authorize the creation of the National Food for the Hungry Transportation, Self-Help, and Job Training Fund to facilitate the procurement and transportation of highly-perishable, healthy food to low-income individuals in the United States; 
(2)to establish a competitive mechanism in the Department of Agriculture by which appropriations made available from the Fund would be allocated; 
(3)to ensure the direct involvement of the private carrier trucking fleet of the United States in carrying out this section; 
(4)to increase the quantity of nutritious food available to low-income individuals in the United States by supporting the procurement and distribution of highly-perishable food, such as fresh produce and protein products, to the low-income individuals; 
(5)to offer job training and employment opportunities in the food transportation and distribution systems; 
(6)to better identify potential providers of donated foods and enhance the nonprofit food donation system; and 
(7)to provide adequate funding to carry out this section. 
(b)DefinitionsIn this section: 
(1)FundThe term Fund means the National Food for the Hungry Transportation, Self-Help, and Job Training Fund established under subsection (c). 
(2)Nongovernmental organizationThe term nongovernmental organization means a national nonprofit charitable organization that— 
(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(B)is capable of, and has at least 10 years experience in, procuring donated food and other services from major domestic food manufacturers and processors, grocery wholesalers and retailers, food warehouse operations, agricultural producer organizations, fishing interests commercial transport providers (such as trucking companies), and Federal and State food assistance agencies; 
(C)is capable of, and has shown proficiency in, the national distribution of highly-perishable food through contracts with member emergency feeding organizations (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)); 
(D)has at least 10 years experience in procuring commercial freight for the distribution of time-sensitive food products through a network of emergency food assistance organizations; 
(E)has at least 10 years experience in working with transport providers in creating, coordinating, and maintaining transfer systems designed to assist, at the national level, the delivery of time-sensitive food products, for distribution to emergency food assistance organizations in all 50 States and the District of Columbia; 
(F)does not operate any commercial, private, or public subsidiary trucking or freight operations for the purposes of transporting food; and 
(G)agrees— 
(i)to contribute in-kind resources to assist in carrying out this section; 
(ii)to provide to eligible emergency food assistance organizations services and information free of charge; and 
(iii)to regularly certify and inspect any member emergency feeding organization with which the nongovernmental organization entered into a contract to carry out an activity described in subparagraph (B). 
(3)Primary nongovernmental organizationThe term primary nongovernmental organization means a nongovernmental organization selected by the Secretary on a competitive basis from among nongovernmental organizations. 
(4)SecretaryThe term Secretary means the Secretary of Transportation. 
(5)Time-sensitive food product 
(A)In generalThe term time-sensitive food product means a fresh, raw, or processed food with a short time limitation for safe and acceptable consumption, as determined by the Secretary. 
(B)InclusionsThe term time-sensitive food product includes fruits, vegetables, dairy products, meat, fish, and poultry. 
(c)National Food for the Hungry Transportation FundThe Secretary shall offer to enter into a contract or grant agreement with a primary nongovernmental organization to establish a fund, to be known as the National Food for the Hungry Transportation Fund, to track, collect, and deliver time-sensitive food products. 
(d)Program requirementsThe Secretary shall ensure that funds made available to carry out this section are used for— 
(1)the development and maintenance of a computerized system for the tracking of time-sensitive food products; 
(2)capital and operating costs associated with the collection and transportation of time-sensitive food products; 
(3)capital and operating costs associated with the storage and distribution of time-sensitive food products; 
(4)job training opportunities in trucking, food handling, food recovery, and related industries; 
(5)improving the security and diversity of the food distribution and recovery systems of the United States with the use of— 
(A)family-sized farms; and 
(B)donations from entities of food products to persons in need; 
(6)providing recovered healthy foods to nonprofit emergency food providers to reduce hunger in the United States; and 
(7)improving the identification of— 
(A)potential providers of donated foods; 
(B)potential nonprofit emergency food providers; and 
(C)persons in need of emergency food assistance throughout the United States. 
(e)Additional nongovernmental organizations 
(1)In generalA primary nongovernmental organization may enter into 1 or more contracts with, and provide funds to, not more than 2 other nongovernmental organizations that the Secretary determines meet the requirements of paragraph (2) to carry out the activities required under this section. 
(2)RequirementsAn additional nongovernmental organization selected under paragraph (1) shall— 
(A)have expertise in operating for several years a national information clearinghouse relating to anti-hunger activities; 
(B)have extensive experience in working with other anti-hunger organizations throughout the United States; 
(C)have significant experience in working with the Department of Agriculture; and 
(D)operate, at a national level, a hotline to provide information about— 
(i)access to food for low-income families; 
(ii)programs in existence on the date of enactment of this Act that transport fresh produce to food pantries, homeless shelters, and soup kitchens that could serve as national models for replication in other areas; and 
(iii)means through which low-income individuals and families may become self-reliant. 
(f)AuditsThe Secretary shall establish fair and reasonable procedures to audit the expenditure of funds made available to carry out this section. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$5,000,000 for fiscal year 2008; and 
(2)for each subsequent fiscal year, the applicable amount during the preceding fiscal year, as adjusted to reflect changes for the 12-month period ending the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor. 
VForestry 
ACooperative Forestry Assistance Act of 1978 
5001.Forest Land Enhancement ProgramSection 4(j) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103) is amended by striking subsection (j) and inserting the following: 
 
(j)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the Program $100,000,000 during the period beginning on the date of enactment of the Farm Risk Management Act for the 21st Century and ending on September 30, 2014. . 
BAmendments to Other Laws 
5101.Healthy forests reserve programSection 508 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578) is amended to read as follows: 
 
508.FundingFor each of fiscal years 2008 through 2013, the Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this title, including the provision of technical assistance under this title. . 
VIEnergy 
6001.Federal procurement of biobased productsSection 9002(k)(2)(A) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)(A)) is amended by striking 2007 and inserting 2014. 
6002.Biorefinery development grantsSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended— 
(1)in the section heading, by striking grants; 
(2)by striking subsection (c) and inserting the following: 
 
(c)AssistanceThe Secretary shall award grants and make loans and loan guarantees to eligible entities to assist in covering the cost of development and construction of biorefineries, or the cost of construction or deployment of methane digesters used to capture the methane gas from livestock manure for use as a fuel source for biofuel production, to carry out projects to demonstrate the commercial viability of 1 or more processes for converting biomass to fuels or chemicals. ; 
(3)in subsection (e)— 
(A)by striking grants each place it appears and inserting assistance; and 
(B)in paragraph (2)(A)— 
(i)in clause (i), by striking and at the end; 
(ii)by redesignating clause (ii) as clause (iii); and 
(iii)by inserting after clause (i) the following: 
 
(ii)shall select projects based on the extent to which the projects meet environmental goals for feedstocks and biorefineries, including goals relating to reductions in greenhouse gas emissions and improvement in water quality and wildlife habitat, developed by the Secretary, in consultation with the Secretary of the Interior, the Secretary of Energy, and the National Academy of Sciences; and ; and 
(4)by striking subsection (h) and inserting the following: 
 
(h)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section, to remain available until expended— 
(1)$50,000,000 for each of fiscal years 2008 and 2009; and 
(2)$75,000,000 for each of fiscal years 2010 through 2014. . 
6003.Rural energy innovation programSection 9005 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105) is amended— 
(1)by striking the section heading and inserting Rural energy innovation program.—; 
(2)in subsection (a), by striking a program and inserting an energy technical assistance program; 
(3)in subsection (b), by striking paragraphs (5) and (6) and inserting the following: 
 
(5)a nonprofit organization (including an agricultural trade association, resource conservation and development district, and energy service provider); 
(6)a State environmental quality department; and 
(7)any other entity, as determined by the Secretary. ; 
(4)in subsection (c), by striking paragraph (2) and inserting the following: 
 
(2)Selection criteriaIn reviewing applications of eligible entities to receive grants under subsection (a), the Secretary shall consider— 
(A)the ability and expertise of the eligible entity in providing professional energy efficiency audits, renewable energy assessments, environmental management system plans, and assessments of fertilizer, pesticide, or diesel use efficiency; 
(B)the geographic scope of the program proposed by the eligible entity; 
(C)the percentage of farmers, ranchers, and rural small businesses to be assisted by the program in the service territory covered by the eligible entity; 
(D)the potential for energy savings and environmental and public health benefits resulting from the program; 
(E)the plan of the eligible entity for providing information to farmers, ranchers, and rural small businesses on the benefits of energy efficiency and renewable energy development; 
(F)demonstration of multi-stakeholder collaborations; 
(G)demonstration of matching funds; and 
(H)clear performance metrics. ;  
(5)by striking subsection (d) and inserting the following: 
 
(d)Use of grant funds 
(1)Required usesA recipient of a grant under subsection (a) shall use the grant funds— 
(A)to conduct and promote— 
(i)energy audits; 
(ii)assessments of fertilizer, pesticide, or diesel use efficiency; 
(iii)renewable energy assessments; or 
(iv)environmental management system planning; 
(2)to make farmers, ranchers, and rural small businesses aware of and able to apply for and ensure access to— 
(A)financial assistance under section 9006; and 
(B)other Federal, State, and local financial assistance programs for which farmers, ranchers, and rural small businesses may be eligible; or 
(3)to employ staff that— 
(A)serve as central points of contact for farmers, ranchers and rural businesses seeking to evaluate energy practices and technologies; and 
(B)are properly trained to collect data for audits and renewable energy assessments. 
(4)Permitted usesA recipient of a grant may use funds to finance— 
(A)in partnership with the private sector, agricultural demonstrations to demonstrate cost-effective high efficiency equipment and energy management practices such as precision agriculture, proper tire tractor inflation, and conservation tillage; and 
(B)educational workshops on different clean energy technologies and techniques. ; 
(6)in subsection (e)— 
(A)by striking an energy audit and inserting energy technical assistance; 
(B)by striking the energy audit and inserting the energy technical assistance; and 
(C)by striking the audit and inserting the technical assistance; 
(7)in subsection (h), by striking this Act and inserting Farm Risk Management Act for the 21st Century; and 
(8)by striking subsection (i) and inserting the following: 
 
(i)LimitationA recipient of a grant under subsection (a) may receive no more than $250,000 in any 1 grant cycle. 
(j)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section— 
(A)$5,000,000 for fiscal year 2008; 
(B)$10,000,000 for fiscal year 2009; 
(C)$15,000,000 for fiscal year 2010; 
(D)$20,000,000 for fiscal year 2011; and 
(E)$25,000,000 for each of fiscal years 2012 through 2014. 
(2)Use of certain fundsThe Secretary may use not more than 10 percent of amounts made available under paragraph (1) to— 
(A)increase or modify energy technical assistance programs funded under this section; or 
(B)develop training programs that enable administrators of existing technical assistance programs to help other eligible entities establish technical assistance programs. . 
6004.Rural energy for America programSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106)) is amended— 
(1)by striking the section enumerator and heading and inserting the following: 
 
9006.Rural energy for America Program ; 
(2)in subsection (a)— 
(A)by inserting , and issue rebates, after grants; and 
(B)by inserting rural school districts, after ranchers,; 
(3)by striking subsection (f); 
(4)by redesignating subsection (e) as subsection (h); 
(5)by inserting after subsection (d) the following: 
 
(e)Production-based incentive in lieu of grant 
(1)In generalIn addition to the authority under subsection (a), to encourage the production of electricity from renewable energy systems, the Secretary shall, on the request of an eligible applicant under this section, make production-based payments to the applicant in lieu of a grant. 
(2)ContingencyPayments under paragraph (1) shall be contingent on documented energy production and sales from the renewable energy system to a third party. 
(3)LimitationThe total net present value of a production-based incentive may not exceed the lower of— 
(A)25 percent of the eligible project costs; and 
(B)any other limits that the Secretary establishes by rule or guidance. 
(f)Feasibility studies 
(1)In generalThe Secretary may provide assistance to eligible applicants to conduct feasibility studies of projects for which assistance may be provided under this section. 
(2)LimitationThe Secretary shall use not more than 10 percent of funds made available to carry out this section to provide assistance described in paragraph (1). 
(3)CriteriaThe Secretary shall, by regulation, establish criteria for the receipt of assistance under this subsection. 
(4)Avoidance of duplicative assistanceAn applicant that receives assistance to carry out a feasibility study for a project under this subsection shall not be eligible for assistance to carry out a feasibility study for the project under any other provision of Federal law. 
(5)Matching fundsTo be eligible for assistance under this subsection, a recipient of funds under this subsection shall contribute an amount of non-Federal funds that is equal to at least 75 percent of the amount of Federal funds received. 
(g)Rebate program 
(1)In generalThe Secretary shall make competitive grants to eligible entities to provide rebates for farmers, ranchers, rural school districts, and rural small businesses to purchase renewable energy systems and make energy efficiency improvements. 
(2)Eligible entitiesTo be eligible to receive a grant under paragraph (1), an entity shall be— 
(A)a State energy or agricultural office; 
(B)a nonprofit State-based energy efficiency or renewable energy organization that uses public funds provided directly or under contract with a State agency; 
(C)any other nonprofit organization with a demonstrated ability to administer a State-wide energy efficiency or renewable energy rebate program; or 
(D)a consortium of entities described in subparagraphs (A) through (C). 
(3)Merit review 
(A)In generalThe Secretary shall establish a merit review process to review applications for grants under paragraph (1) that uses the expertise of the Department of Agriculture, other Federal and State agencies, and non-governmental organizations. 
(B)RequirementsIn reviewing the application of an eligible entity to receive a grant under paragraph (1), the Secretary shall consider— 
(i)the experience and expertise of the entity in establishing and administering a State-wide clean energy rebate program; 
(ii)the annual projected energy savings or production increases resulting from the proposed program; 
(iii)the environmental benefits resulting from the proposed program; and 
(iv)other appropriate factors, as determined by the Secretary. 
(4)Maintenance of effortAn entity that receives a grant under paragraph (1) shall provide assurances to the Secretary that funds provided to the entity under this subsection will be used to supplement, not to supplant, the amount of Federal, State, and local funds otherwise expended for rebate programs. 
(5)Rebate amountThe amount of a rebate provided from a grant under this subsection shall not exceed the lower of— 
(A)$10,000; or 
(B)50 percent of the cost incurred to purchase a renewable energy system or an energy efficiency improvement, as determined by the Secretary. ; and 
(6)by adding at the end the following: 
 
(i)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section, to remain available until expended— 
(1)$60,000,000 for fiscal year 2008, of which not more than $12,000,000 shall be used to carry out subsection (g); 
(2)$90,000,000 for fiscal year 2009, of which not more than $18,000,000 shall be used to carry out subsection (g); 
(3)$130,000,000 for fiscal year 2010, of which not more than $26,000,000 shall be used to carry out subsection (g); 
(4)$180,000,000 for fiscal year 2011, of which not more than $36,000,000 shall be used to carry out subsection (g); and 
(5)$200,000,000 for each of fiscal years 2012 through 2014, of which not more than $50,000,000 shall be used to carry out subsection (g). . 
6005.Biomass research and development 
(a)Distribution of funding By and within each technical areaSection 307(g) of the Biomass Research and Development Act of 2000 (7 U.S.C. 8606(g)) is amended in paragraphs (2) and (3) by striking 2010 each place it appears and inserting 2014. 
(b)FundingSection 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 8609) is amended to read as follows: 
 
310.Funding 
(a)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section, to remain available until expended— 
(1)$100,000,000 for each of fiscal years 2008 through 2012; and 
(2)$200,000,000 for each of fiscal years 2013 through 2014. 
(b)Authorization of appropriationsIn addition to amounts transferred under subsection (a), there is authorized to be appropriated to carry out this title $200,000,000 for each of fiscal years 2006 through 2015, to remain available until expended. . 
VIIMiscellaneous 
ACrop insurance 
7001.Adjusted gross revenue insurance pilot programSection 523(e) of the Federal Crop Insurance Act (7 U.S.C. 1523(e)) is amended— 
(1)in paragraph (1), by striking 2004 reinsurance year and inserting 2010 reinsurance year; and 
(2)in paragraph (2), by striking subparagraph (A) and inserting the following: 
 
(A)In generalIn addition to counties otherwise included in the pilot program, the Corporation shall include in the pilot program for the 2008 reinsurance year all States and counties that meet the criteria for selection (pending required rating), as determined by the Corporation. . 
7002.ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes recommendations for legislative or regulatory changes that would save at least $1,000,000,000 per fiscal year in Federal expenditures in carrying out the Federal crop insurance program while— 
(1)not reducing overall risk management options to agricultural producers; 
(2)expanding whole farm revenue-based insurance programs to all agricultural operations in all States; and 
(3)maintaining actuarial soundness. 
BSpecialty Crops 
7101.Farmers’ market promotion programSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by striking subsections (d) and (e) and inserting the following: 
 
(d)Criteria and guidelines 
(1)In generalThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under the Program. 
(2)PriorityThe Secretary shall prioritize for funding projects that would support, encourage, or promote the transition to organic and other environmentally beneficial forms of agricultural production. 
(e)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $25,000,000 for each of fiscal years 2008 through 2014, to remain available until expended. . 
7102.Fruit and vegetable nutrition promotion programThe Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended by adding at the end of title II the following: 
 
204.Fruit and vegetable nutrition promotion program 
(a)In generalThe Secretary of Agriculture (acting through the Administrator of the Agricultural Marketing Service) (referred to in this section as the Secretary) shall establish and carry out a program to provide assistance to eligible trade organizations described in subsection (c) to increase the consumption of fruits and vegetables in the United States to meet Federal health guidelines. 
(b)Requirements for participationTo be eligible for assistance under this section, an organization shall— 
(1)be an eligible trade organization; 
(2)prepare and submit a plan to increase the consumption of fruits and vegetables in the United States to the Secretary that meets any guidelines governing such plans established by the Secretary; and 
(3)meet any other requirements established by the Secretary. 
(c)Eligible trade organizationsAn eligible trade organization under this section shall be— 
(1)a nonprofit fruit or vegetable trade organization in the United States; 
(2)a nonprofit State or regional fruit or vegetable organization; 
(3)a fruit or vegetable agricultural cooperative in the United States; 
(4)a commodity board or commission in the United States; or 
(5)a small business engaged in the fruit or vegetable industry in the United States. 
(d)Matching fundsAssistance provided under this section shall not exceed— 
(1)in the case of an organization described in paragraphs (1) through (4) of subsection (c), 90 percent of the cost of carrying out a plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2); and 
(2)in the case of an organization described in subsection (c)(5), 50 percent of the cost of carrying out a plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2). 
(e)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each of fiscal years 2008 through 2014, to remain available until expended. . 
 
